In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00397-CR

 ____________________


MARK ALLEN ROSE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 19,667 




MEMORANDUM OPINION

	A jury found Mark Allen Rose guilty of two counts of aggravated sexual assault of
a child.  See Act of May 28, 2003, 78th Leg., R.S., ch. 528, § 2, 2003 Tex. Gen. Laws 1805,
1806-07 (current version at Tex. Pen. Code Ann. § 22.021 (Vernon Supp. 2009)).  The jury
assessed punishment at fifty years of confinement for each offense.  The trial court sentenced
Rose to fifty years of confinement in the Institutional Division of the Texas Department of
Criminal Justice and ordered that the sentences run concurrently.
	On appeal, Rose's counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App
1978).  On April 30, 2009, we granted an extension of time for the appellant to file a pro se
brief.  The pro se response filed by the appellant contends that the trial court erred in not
fully admitting the court-ordered psychological evaluation of appellant into evidence, not
allowing further accommodations to assist him in understanding and assisting his attorney
when he has a mental deficiency, denying his requests for different mental health experts and
an investigator, allowing evidence at trial regarding a count of the indictment that the State
abandoned, allowing the prosecutor to rely on irrelevant case law, permitting his prior
criminal record that was "not completed and correct" to be introduced into evidence, and
allowing the jury to view a video appellant had not viewed.
	In addressing an Anders brief and pro se response, we may only determine (1) that the
appeal is wholly frivolous and issue an opinion explaining that we have reviewed the record
and find no reversible error, or (2) that arguable grounds for the appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues.  Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  See id. at 826-27; cf. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
																				___________________________
									DAVID GAULTNEY
										Justice

Submitted on December 28, 2009
Opinion Delivered January 20, 2010
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.